UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1438


DAVID M. RUTTENBERG;       JUDITH   G.   RUTTENBERG;   TRIPLE   D
ENTERPRISES, INC.,

                 Plaintiffs - Appellants,

           v.

FRANK JONES, Mayor of Manassas Park, Virginia, in his
official and individual capacities; JOHN EVANS, Chief of
Police of Manassas Park, Virginia, in his official and
individual capacities; DETECTIVE L, Manassas Park Police
Detective, in his official and individual capacities; CITY
OF MANASSAS PARK, VIRGINIA; DETECTIVE W, Prince William
County Police Detective, in his official and individual
capacities,

                 Defendants – Appellees,

           and

THOMAS L. KIFER, in his official and individual capacities,

                 Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:06-cv-00639-TSE-JFA)


Argued:   March 23, 2010                    Decided:   April 21, 2010


Before TRAXLER, Chief Judge,        WILKINSON,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
ARGUED: Neil Harris Ruttenberg, Beltsville, Maryland, for
Appellants.     John David Wilburn, MCGUIREWOODS, LLP, McLean,
Virginia,   for    Appellees.   ON   BRIEF:  Anand   V.  Ramana,
MCGUIREWOODS, LLP, McLean, Virginia, for Appellees Frank Jones,
John Evans, Detective L, and City of Manassas Park, Virginia.
M. Alice Rowan, OFFICE OF THE COUNTY ATTORNEY FOR THE COUNTY OF
PRINCE WILLIAM, Prince William, Virginia, for Appellee Detective
W.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      David M. Ruttenberg, Judith G. Ruttenberg, and Triple D

Enterprises, Inc. (collectively, “Appellants”) appeal the grant

of    summary       judgment       against              them     in     their      § 1983       suit

challenging the warrantless administrative search of a Manassas

Park,    Virginia     pool       hall        that       they    formerly    owned.          See   42

U.S.C. § 1983.            As is relevant here, Appellants’ suit alleges

multiple        federal    and     state-law             claims       against     the    City     of

Manassas    Park     (“the       City”),       its       chief    of     police,      two   police

detectives, and the mayor of Manassas Park.                               The district court

dismissed all of the federal claims with prejudice and dismissed

the state claims without prejudice.                             See Ruttenberg v. Jones,

464   F.   Supp.     2d    536,        551    (E.D.       Va.     2006).         On   appeal,     we

affirmed the dismissal of all but one of the federal claims and

remanded for further proceedings.                         See Ruttenberg v. Jones, 283

Fed. Appx. 121, 124 (4th Cir. 2008) (per curiam).                                 The remaining

federal     claim    was        that    the     search,          which     was    conducted       in

conjunction        with     a     multi-jurisdictional                  drug      task      force’s

attempts to arrest several individuals suspected of engaging in

drug transactions at the pool hall, was unreasonably threatening

in light of its size, scope, duration and manner.

      On    remand,       the    district           court       granted    summary        judgment

against Appellants on that claim, determining that Appellants

failed     to    create    a    genuine        issue       of    material        fact    regarding

                                                    3
whether     the      search       was    constitutionally            reasonable.           See

Ruttenberg      v.      Jones,    603    F.    Supp.    2d    844,       864-70    (E.D.   Va.

2009).      The district court alternatively concluded that even

assuming that the operation was constitutionally unreasonable,

Appellants had not forecasted evidence sufficient to hold the

City    liable     or     the    chief    of    police       and    one    of     the   police

detectives individually liable for the constitutional violation.

See id. at 870-73.              To the extent that the police chief and the

officers were sued in their official capacities, the district

court dismissed the claim as duplicative of the claim against

the City.       See id. at 872.           Having disposed of Appellants’ lone

remaining       federal     claim,       the   district       court       again    dismissed

Appellants’ state-law claims without prejudice.                            See id. at 873-

74.

       Appellants        now     argue   on    appeal    that       the    district      court

erred in granting summary judgment against them regarding their

claim    that     the    search     of   the    pool    hall       was    constitutionally

unreasonable.           Having considered the parties’ briefs, the joint

appendix, and the oral arguments of counsel, we find no error

and affirm on the reasoning of the district court.

                                                                                    AFFIRMED




                                               4